Exhibit 10.4

SUBSCRIPTION AGREEMENT

Graymark Healthcare, Inc.

204 N. Robinson, Suite 400

Oklahoma City, OK 73102

Gentlemen:

This Subscription Agreement is entered into this 12th day of November, 2012
between Graymark Healthcare, Inc. (the “Company”) and the undersigned. This
Subscription Agreements is in connection with the private placement by the
Company of $650,000.25 of its common stock, par value $0.0001 per share (the
“Common Stock”) at a purchase price of $0.45 per share of Common Stock.

A. Subscription. The undersigned hereby subscribes for the purchase of the
number of shares Common Stock, and tenders to the Company this Subscription
Agreement, fully executed, and a check or wire transfer of immediately available
funds in the amount of the aggregate purchase price of the number of Common
Stock subscribed for purchase pursuant hereto.

The undersigned hereby agrees that this Subscription Agreement is irrevocable by
the undersigned upon delivery to the Company, except as otherwise provided by
applicable federal and state securities laws.

B. Representations. The undersigned hereby unconditionally represents and
warrants to the Company, and its agents, officers, directors, affiliates and
control persons, that:

1. The undersigned acknowledges that the Company files Current, Quarterly,
Annual and other Reports with the U.S. Securities and Exchange Commission and
the shares of Common Stock are listed on the OTCQB market under the symbol
“GRMH.”

2. The undersigned is acquiring the Common Stock and will receive and hold the
Common Stock for investment purposes only and not with a view to, or in
connection with, a distribution of any part or all of the Common Stock and will
not sell, transfer, assign, encumber or otherwise dispose of the Common Stock in
the absence of an effective registration statement covering the Common Stock
shares under the Securities Act of 1933, as amended (the “1933 Act”), and
applicable state securities laws, or without an opinion of counsel, which
opinion must be satisfactory to the Company, that registration is not required
thereunder.

3. The undersigned confirms that, in making the decision to purchase the Common
Stock subscribed for purchase, the undersigned has relied upon independent
investigations made by the undersigned, or the undersigned’s representatives,
including the undersigned’s own professional advisers, and that the undersigned
and such representatives have been given the opportunity to examine all
documents and to ask questions of, and to receive answers from, the Company or
any person(s) acting on its behalf concerning the Company and the terms of this
transaction, and that no representations have been made to the undersigned
concerning the Common Stock or the Company or its businesses or other matters.

4. The undersigned understands that the Common Stock are being offered for sale
pursuant to an exemption from registration under the 1933 Act and Rule 506 of
Regulation D promulgated thereunder, and represents and warrants that the Common
Stock subscribed for are being acquired by the undersigned solely for the
undersigned’s own account for investment purposes only; that the undersigned has
no agreement or other arrangement, formal or informal, with any person to sell,
transfer or pledge any part of the Common Stock subscribed for hereby or which
would guarantee the undersigned any profit or protect the undersigned against
any loss with respect to the Common Stock; that the undersigned has no present
plans to enter into any such agreement or arrangement; and that the undersigned
is able to bear the economic risk of the investment in the Common Stock for an
indefinite period of time.

5. The undersigned understands and acknowledges that each certificate evidencing
the Common Stock shares to be issued to the undersigned will bear a restrictive
legend substantially in the form:



--------------------------------------------------------------------------------

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, THE OKLAHOMA SECURITIES ACT OR THE
SECURITIES LAWS OF ANY OTHER STATE. THE SECURITIES HAVE BEEN ACQUIRED FOR
INVESTMENT AND MAY NOT BE SOLD OR TRANSFERRED FOR VALUE IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION OF THEM UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
AND/OR THE SECURITIES LAWS OF ANY OTHER STATE OR AN OPINION OF COUNSEL OR OTHER
DOCUMENTATION SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED
UNDER SUCH ACT OR ACTS.

6. The undersigned understands that the Common Stock will not be transferable,
except pursuant to registration or a registration exemption under the 1933 Act
(including Rule 144 promulgated thereunder) and the applicable state securities
laws, unless registered under the 1933 Act and applicable state laws. The
undersigned has no need of immediate liquidity with respect to the undersigned’s
investment in the Common Stock.

7. The undersigned hereby represents that the undersigned is an “accredited
investor” as defined in Rule 501(a) of Regulation D, promulgated under the 1933
Act

8. The information set forth herein may be relied upon by the Company and as
true and correct as of the date hereof. The undersigned acknowledges and
understands that such information is being furnished so that the Company and can
evaluate whether an investment in the Common Stock shares is suitable for the
undersigned and this Subscription Agreement may be accepted by the Company. The
undersigned understands that the Common Stock shares will not be registered
under the 1933 Act in reliance upon exemptions from registration provided by the
1993 Act and Regulation D promulgated thereunder and under exemptions available
from the registration or qualification requirements under applicable state
securities laws. The undersigned is aware that the Company and will rely upon
the representations and warranties set forth herein, in part, in determining
whether the Offering meets the conditions specified in Rule 506 and other
provisions of Regulation D promulgated under the 1933 Act and under exemptions
available from the registration or qualification requirements under applicable
state securities laws.

9. The undersigned agrees that the representations and warranties contained
herein shall survive the undersigned’s purchase of the Common Stock shares of
the Company.

C. General Information.

1. Any notice provided to the Company pursuant to this Subscription Agreement
shall be provided to:

 

   With a copy to: Graymark Healthcare, Inc.    Greenberg Traurig LLP 204 N.
Robinson, Suite 400    One International Place Oklahoma City, OK 73102   
Boston, MA 02110 Attn: Chief Executive Officer    Attn: Robert E. Puopolo, Esq.

2. The undersigned hereby agrees to wire transfer the Aggregate Purchase Price
to Valliance Bank in accordance with the following wiring instructions:

 

BANK:    VALLIANCE BANK BANK ADDRESS:    1601 NW EXPRESSWAY, SUITE 100, OKC, OK
73118 ACCOUNT NAME:    GRAYMARK HEALTHCARE, INC. ACCOUNT NUMBER:    0107000184
ABA NUMBER:    103013017 FOR BENEFIT OF:    GRAYMARK HEALTHCARE, INC. REFERENCE:
   [INVESTOR NAME]

3. The undersigned’s federal employer identification number is 26-1699176.

 

2



--------------------------------------------------------------------------------

4. This Subscription Agreement may be executed and delivered (including by
facsimile or other electronic transmission and any counterpart so delivered
shall be deemed to have been delivered and be valid and effective for all
purposes) in multiple counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.

5. This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Oklahoma, regardless of the laws that might otherwise
govern under applicable principles of conflicts of law.

 

THE UNDERSIGNED’S EXECUTION SIGNATURE

 

INVESTOR NAME: Graymark Investments, LLC

By:   /s/ Michael B. Horrell Name:   Michael B. Horrell Title:   Manager

Address:

Number of Shares of Common Stock: 1,444,445

Aggregate Purchase Price: $650,000.25

 

ACCEPTANCE OF SUBSCRIPTION AGREEMENT

 

Accepted this 12th day of November, 2012.

 

GRAYMARK HEALTHCARE, INC.

By:   /s/ Stanton Nelson   Stanton Nelson, Chief Executive Officer

 

3